Citation Nr: 1533987	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an ulcer, gastritis, and a hiatal hernia, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the claim is now with the RO in New Orleans, Louisiana.

In April 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The claim for service connection for a stomach condition was initially denied in an unappealed November 1997 rating decision that became final.

2.  The evidence received since the last final December 2006 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that the Veteran's stomach condition, including an ulcer, gastritis, and a hiatal hernia, is not related to active duty military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an ulcer, gastritis, and a hiatal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
2.  The criteria for service connection for an ulcer, gastritis, and a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in an May 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded a VA examination in September 2013 to assess the nature and etiology of any stomach disorder, including an ulcer, gastritis, and a hiatal hernia.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law, and provided a rationale for the opinion offered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's service connection claim was originally denied in August 1996 on the basis that there was no evidence of a current stomach condition related to service.  In a November 1997 rating decision, the claim was denied for the same reason.

In a December 2006 rating decision, the RO declined to reopen the previously denied claim.  The RO concluded that there was no evidence of a chronic stomach condition 

The Veteran was notified of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the December 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent December 2006 rating decision included the Veteran's service treatment records and post-service treatment records.

The Veteran submitted an application to reopen his claim in May 2010.  The evidence received since the December 2006 rating decision includes VA and private treatment records that show complaints of stomach problems.  Also, the Veteran underwent a VA examination in September 2013.  The Board finds that some of the evidence received since the December 2006 rating decision is new in that it was not previously of record.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current condition was one of the bases for the previous denial, the evidence that the Veteran has current problems with his stomach is new and material.  As new and material evidence to reopen the claim for service connection has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

III.  Service Connection

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection for a stomach condition may be considered on the merits, de novo.  In this case, the Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reopened the claim and reconsidered the claim on the merits in the September 2013 Statement of the Case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STR) contain complaints of stomach problems.  There is a notation of abdominal pain in November 1975 with no diagnosis.  A record dated November 17, 1975 notes that the Veteran has complaints in the stomach and "had the same problem about one year ago."  The note also indicates that he has had the pain for one month.  The pain is described as "something comes up in [the] stomach and makes it feel weak."  Vomiting was reported but there was no blood in the vomit.  He described having constipation as well.  Maalox was reported to be of no help.  He also indicated that the problem does not awaken him at night.  No urinary systems were noted.  There is also a brief note dated in August 1975 noting complaints of stomach pain without any diagnosis.  There are no other treatment reports concerning the Veteran's stomach or abdomen.

At the August 1976 separation examination, clinical evaluation the abdomen and viscera showed normal results.  The Veteran noted that he was in "good health" at the time of the examination.

From the time of separation until November 1987 there are no medical records indicating complaints, treatment or diagnosis of any stomach related issue.  There is a record from November 1987 from Rapides General Hospital.  The following was reported: "This patient is a 35 year old black male who is brought to the emergency room with a chief complaint of nausea and vomiting for some 2-3 days.  The patient began this crampy pain in the lower abdomen around his navel which stayed there and sometimes went up to the higher mid epigastric.  He states he had a decreased appetite during this time and was unable to hold any liquids down due to the nausea and vomiting.  The patient did have bowel movements that were normal but his urinary output decreased.  He states he had had this type of pain in the past but never felt so bad that he felt like he had to come to the hospital for it.  He had no other complaints at this time.  He does have a significant past medical history for ETOH [alcohol] abuse and has no surgical history.  Has no known drug allergies."  Evaluation of the abdomen showed that it was soft and nontender and bowel sounds were positive.  No masses were felt.  The Veteran was admitted for "intravascular dehydration IV fluids and observation."

The report also notes that the "bowel pattern is unremarkable.  No free air is seen under the diaphragms.  No abnormal masses or calcifications are noted.  The retroperitoneal structures are well outlined...and are unremarkable.  The bones are unremarkable."  There is no diagnosis of the problem.

Following the 1987 record, there are no medical reports concerning the stomach until a VA examination in May 1996.  The report notes that the Veteran complained of a history of stomach problems since 1974.  He specifically complained of vomiting.  He notes having to go a week without eating.  After examination, the abdomen showed gas and feces throughout the colon in a nonobstructive pattern.  Swallowing was normal.  There was no esophageal mucosal or motility abnormality.  There is a small hiatal hernia.  Spontaneous gastroesophageal reflux was observed.  The gastric contours were otherwise unremarkable.  The rugal folds were prominent.  There was hyperperistalsis of the stomach.  There was no ulceration of the stomach.  The examiner diagnosed the Veteran with small hiatal hernia with reflux and mild gastritis.  That examiner did not provide an opinion on etiology.

A second examination was conducted in April 1997.  The same history was provided and the Veteran reported taking cimetidine.  He also noted occasional problems swallowing and getting epigastric distress.  The diagnosis was small sliding type of hiatal hernia with minimal reflux, gastritis and duodenitis.  The report does not offer an opinion on etiology.

There are some VA treatment reports noting stomach problems.  For example, there is a report dated in June 2001.  The note contains the following: The Veteran "presented to Primary Care pharmacist to request refill of medication.  [The Veteran] requests refill of ranitidine 150mg BID, last filled 8/16/00, 3 refills remaining.  [The Veteran] had taken this previously for GERD episode and now only takes occasionally for upset stomach from NSAID use.  [The Veteran] denies s/s GI bleed or serious stomach distress.  [The Veteran] states he has been taking ibuprofen in which VA is not supplying and only for short term."  There is no discussion of history or etiology in these notes.

There is a gastroenterology note dated in July 2009 that provides a history.  "Since basic training 35 years ago during which time a gas chamber exercise made him sick, [the Veteran] has felt his stomach rumble and then spit up phlegm and rarely blood.  He has never had an UGI or EGD and has filed claims for this several times and has been turned down.  Complicating this has been polysubstance abuse.  He has had many admissions for this over the years.  Looking back to ER visits, [I could only find one in which] he had GI problems.  This was in 2003 with a [diagnosis] of gastroenteritis.  He is vague on frequency and duration of [symptoms].  There is no food intolerance.  He is thin but is not losing weight.  X-rays: No [gastroenteritis] x-rays but an abdominal flat plate recently suggests kidney stones on the left.  No gallstones.  Lab: Usual findings of alcohol abuse with mild elevation of lift's and amylase.  Not anemic...  Abdomen soft without mass or tenderness, bowel sounds normal.  No surgical scars.  Rectal shows normal prostate, moderate formed stool and no hemorrhoids or fissure.  Mucosa smooth.  Sphincter tone adequate."

The final impression was provided: "probable alcoholic gastritis recurrent Cocaine abuse.  He is convinced that his gas exposure in basic training has something to do with his episodic vomiting - it has not been studied as far as I can see."

The following medical evidence of note was the VA examination conducted in September 2013.  The following history was noted in the report: "61 year old male stated since 1974 has been having abdominal cramping.  He stated the cause of his 'stomach problem' is exposure to gas during his service.  He believes his symptoms of abdominal cramping, nausea, and vomiting started since then and has been an ongoing problem.  He takes Ranitidine and that seems to relieve the symptoms.  He stated he had EGD by civilian private doctor and was told was negative for ulcer.  He denies reflux of stomach acid, diarrhea, hematemesis, constipation, or rectal bleeding.  He denies weight loss or loss of appetite.  He describes these symptoms as hunger feeling and food seems to alleviate the symptoms.  He denies fever [and] chills.  His past medical history is remarkable for substance abuse, alcoholism, and chronic pain."

The examiner noted the complaints of abdominal pain and the diagnosis of gastritis with unknown etiology in August and November 1975.  The examiner reported the following: "Reviewing the Veteran's medical records, STRs reveals occasional complaints of stomach pain with diagnosis of gastritis with no known etiology.  H-Pylori in 1995 was negative.  Current HGB and HCT normal.  His medical treatment records in VA North Texas reveals vomiting in 7/14 /2009, and recommendation for evaluation by EGD.  The records from GI physician points to no need and indication for EGD because of drug use.  He has been positive for cocaine on multiple occasions, 9/4/2012 and 11/18/2012 and elevated alcohol level of 36 on 6/18/2012.  The Veteran does not have a firm diagnosis of gastrointestinal disease.  There is no consistent follow up for gastrointestinal problems with primary physician noted in reviewing medical records.  He has been receiving Ranitidine from VA North Texas with no confirmed diagnosis.  His symptoms [are] clearly related to alcohol consumption and cocaine use which in particular causes GI symptoms of xerostomia, gastric ulcers, ischemic colitis.  On physical exam, he is well developed, well nourished, abdomen is soft with normal bowel sounds, no rebound.  In my opinion, the Veteran's chronic gastrointestinal complaints ,which is not confirmed by any diagnostic studies or established follow up, has no relation to gastritis during service."

There is no other medical evidence of note.  The Board finds that the competent medical evidence weighs against a finding of service connection.  While there is a noted history of stomach problems, the only opinion on the etiology in the claims file is from the September 2013 examiner who found that the Veteran does not have a firm diagnosis" of gastrointestinal disease and his current symptoms are related to alcohol and cocaine use and not related to any incident in service.  That opinion is based on a review of the complete record and the rationale included the examiner's reference to the Veteran's specific history.  

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the disorders at issue could have multiple etiologies and thus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether the current stomach problems are related to abdomen complaints in service are complex issues and thus, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

Here, while there is evidence of stomach problems in service and the Veteran has claimed that his symptoms have been continuous since service, the Board must conclude that the preponderance of the evidence is against a finding that he has stomach problems that originated during or as a result of military service or any event thereof, including exposure to gas during basic training.  The examiner considered the Veteran's reported history and all of the medical evidence and concluded that the Veteran does not have a stomach condition related to service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b) ; see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the claim of service connection for an ulcer, gastritis, and a hiatal hernia.  To this extent only, the appeal is granted.

Service connection for an ulcer, gastritis, and a hiatal hernia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


